DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This is the first office action on the merits and is responsive to the papers filed on 2/1/2021.  Claims 1-20 are currently pending.

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 10/11/2021 has been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 2/1/2021 have been considered by the examiner.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 310B is not in the specification (Figure 3).
Reference number 510 is not in the specification (Figure 5).
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference number 202 (system 202) is not in the drawings.
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities:
It appears “system 202” is mislabeled because reference number 202 is not in the drawings (Paragraph [0022]).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 18 recites the limitation "the terrain feature" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. The terrain feature is being interpreted as an object, as in the independent Claim 17.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-4, 8-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kathirvel (US 20160063869 A1) in view of Samuthirapandian (US 20140368356 A1).
13.	Regarding Claim 1, Kathirvel teaches a terrain awareness device configured to mount on an ownship vehicle, the terrain awareness device comprising (Kathirvel: [0001] "Embodiments of the subject matter described herein relate generally to avionics systems such as flight display systems and, more particularly, to a flight deck display system [terrain awareness device on ownship] and method for generating a dynamic synthetic display of a three-dimensional (3D) airport moving map (AMM)."): 
Processing circuitry configured to: determine a terrain feature… and present, on a display, a first graphical user interface indicating the terrain feature (Kathirvel: [0017] and [0020] "The processor architecture 104 is in operable communication with the terrain database 108, the graphical airport features database 109, the navigation database 110, and the display element 106, and is coupled to receive various types of data, information, commands, signals, etc., from the various sensors, data sources, instruments, and subsystems described herein."  Also, "In certain embodiments, the processor architecture 104 is configured to respond to inertial data obtained by the onboard sensors 126 to selectively retrieve terrain data [determine terrain features] from the terrain database 108 or the terrain sensors 128... The processor architecture 104 can also supply appropriate display commands (e.g., image rendering display commands) to the display element 106, so that the retrieved terrain, navigation, and graphical features data are appropriately displayed [indicating terrain feature] on the display element 106 [first graphical user interface]."); 
And a memory configured to store a location of the terrain feature, wherein the terrain awareness device is configured to receive traffic data from a traffic device, and wherein the processing circuitry is configured to: determine a location of a second vehicle based on the traffic data (Kathirvel: [0014], [0023], and [0037] "For example, the processor architecture 104 may cooperate with one or more of the following components, features, data sources, and subsystems, without limitation: one or more terrain databases 108 [memory to store location of terrain feature]; one or more graphical airport feature databases 109; one or more navigation databases 110..."  Also, "The data in the terrain database 108 can be pre-loaded by external data sources or provided in real-time by the terrain sensors 128. The terrain sensors 128 provide real-time terrain data to the processor architecture 104 and/or the terrain database 108."  Also, "In addition, wireless transceiver 124 may receive Automatic Dependent Surveillance-Broadcast (ADS-B) data and Traffic Collision Avoidance System (TCAS) from neighboring aircraft. TIS-B data, ADS-B data, and TCAS data and other such external source data is preferably formatted to include air traffic state vector information, which may be utilized to determine a neighboring aircraft's current position [receive traffic data from traffic device, determine location of second vehicle]."); 
And determine that the ownship vehicle has been instructed to synchronize with a second vehicle; generate a second graphical user interface indicating that the ownship vehicle has been instructed to synchronize with the second vehicle; and present the second graphical user interface on the display (Kathirvel: [0039] and [0043] "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance should be maintained to prevent the traffic from becoming a threat. The selection of traffic to be represented on the display [generate second graphical user interface] is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input (e.g., when the pilot is asked to follow a preceding aircraft by ATC [instructed to synchronize with the second vehicle]) and the like."  Also, "A line 406 is displayed [present second graphical user interface on display] that connects the location of the host aircraft 402 and traffic 404 and indicates that both aircraft are travelling on the same taxiway. A signboard is also displayed instructing the host aircraft to trail traffic UAL4567 at a safe separation distance of 375 feet [synchronize with second vehicle].").  
	Kathirvel fails to explicitly teach processing circuitry configured to: determine a terrain feature in a travel path of the ownship vehicle. However, Kathirvel does teach that is possible to display the retrieved terrain on the display. Therefore, if a terrain feature is retrieved and displayed, then it can be determined if a terrain feature is in a travel path of the ownship vehicle (Kathirvel: [0020] and [0030] "In certain embodiments, the processor architecture 104 is configured to respond to inertial data obtained by the onboard sensors 126 to selectively retrieve terrain data from the terrain database 108 or the terrain sensors 128... The processor architecture 104 can also supply appropriate display commands (e.g., image rendering display commands) to the display element 106, so that the retrieved terrain, navigation, and graphical features data are appropriately displayed [first graphical representation indicating terrain feature] on the display element 106 [first graphical user interface]."  Also, "The TAWS 122 supplies data representative of the location of terrain that may be a threat to the aircraft. The processor architecture 104, in response to the TAWS data, preferably supplies appropriate display commands to the display element 106 such that the potential threat terrain is displayed [representation indicating terrain feature in travel path of ownship vehicle] in various colors depending on the level of threat. For example, red is used for warnings (immediate danger), yellow is used for cautions (possible danger), and green is used for terrain that is not a threat.").
	Additionally, in the same field of endeavor, Samuthirapandian teaches processing circuitry configured to: determine a terrain feature in a travel path of the ownship vehicle; and present, on a display, a first graphical user interface indicating the terrain feature (Samuthirapandian: [0027], [0028], and [0036] "In this regard, the database 116 may comprise an Operating Company Symbology database, a waypoint database, required navigation performance (RNP) database, terrain database [determine terrain features], a weather database, a flight plan database [features in travel path of ownship], an obstacle database, a navigational database, a geopolitical database, a terminal airspace database, a special use airspace database, or other information for rendering and/or displaying content on the display device 102, as described below."  Also, "The menu system 202 allows the pilot to display only desired information, including but not limited to terrain, airways, traffic, and etc. By only displaying desired information, the display screen will be less cluttered, thus permitting easy interpretation of the displayed data."  Also, "Also, in each of these figures a terrain map has been render on the display [first graphical user interface indicating terrain feature in a travel path of ownship] instead of the blank background that was shown in FIGS. 2-7. The terrain map may help the pilot locate points of interest or visual reference points, to help orientate the pilot." Note that Figures 10 and 11 indicate the terrain features in the travel path of the ownship vehicle.);
	And determine that the ownship vehicle has been instructed to synchronize with a second vehicle; generate a second graphical user interface indicating that the ownship vehicle has been instructed to synchronize with the second vehicle; and present the second graphical user interface on the display (Samuthirapandian: [0030] and [0036] "This information enables the pilot to differentiate between different aircraft symbology [generate second graphical user interface]. It may then be utilized by the pilot to locate the neighboring aircraft of interest. For example, the pilot is instructed to follow another aircraft [instruction to synchronize with second vehicle] to prepare for landing. The pilot may locate the position of the aircraft on the display [indication to synchronize with second vehicle] in order to efficiently determine when the aircraft of interest will be in the pilot's viewable range. This reduces the workload of the pilot during times of high stress, such as takeoff and landings."  Also, "FIGS. 10 and 11 are exemplary illustrations of graphical displays comprising aircraft symbology 1002 and 1102 [present second graphical user interface on display] and their associated Operating Company Symbology 1004 and 1104, respectively.").
Kathirvel and Samuthirapandian are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kathirvel to incorporate the teachings of Samuthirapandian to determine and display terrain in the travel path of the ownship vehicle because it provides the benefit of increased awareness for the flight crew in order to avoid obstacles such as terrain and other vehicles.
14.	Regarding Claim 2, Kathirvel and Samuthirapandian remains as applied above in Claim 1, and further Kathirvel teaches the processing circuitry is configured to generate the second graphical user interface comprising: a first graphical representation indicating the terrain feature (Kathirvel: [0020] and [0030] "In certain embodiments, the processor architecture 104 is configured to respond to inertial data obtained by the onboard sensors 126 to selectively retrieve terrain data from the terrain database 108 or the terrain sensors 128... The processor architecture 104 can also supply appropriate display commands (e.g., image rendering display commands) to the display element 106, so that the retrieved terrain, navigation, and graphical features data are appropriately displayed [first graphical representation indicating terrain feature] on the display element 106 [first graphical user interface]."  Also, "The TAWS 122 supplies data representative of the location of terrain that may be a threat to the aircraft. The processor architecture 104, in response to the TAWS data, preferably supplies appropriate display commands to the display element 106 such that the potential threat terrain is displayed [representation indicating terrain feature] in various colors depending on the level of threat. For example, red is used for warnings (immediate danger), yellow is used for cautions (possible danger), and green is used for terrain that is not a threat."); 
And a second graphical representation indicating that the ownship vehicle has been instructed to synchronize with the second vehicle (Kathirvel: [0039] and [0043] "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance should be maintained to prevent the traffic from becoming a threat. The selection of traffic to be represented on the display [generate second graphical user interface] is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input (e.g., when the pilot is asked to follow a preceding aircraft by ATC [instructed to synchronize with the second vehicle]) and the like."  Also, "A line 406 is displayed [present second graphical user interface on display] that connects the location of the host aircraft 402 and traffic 404 and indicates that both aircraft are travelling on the same taxiway. A signboard is also displayed instructing the host aircraft to trail traffic UAL4567 at a safe separation distance of 375 feet [synchronize with second vehicle].").  
15.	Regarding Claim 3, Kathirvel and Samuthirapandian remains as applied above in Claim 1, and further Kathirvel teaches the processing circuitry is configured to: determine that the ownship vehicle has been instructed to synchronize with the second vehicle based on a clearance received by the ownship vehicle from a traffic control system; and generate the second graphical user interface including a graphical representation indicating that the ownship vehicle has been instructed to follow the second vehicle (Kathirvel: [0039] and [0043] "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance should be maintained [based on clearance] to prevent the traffic from becoming a threat. The selection of traffic to be represented on the display [generate second graphical user interface] is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input (e.g., when the pilot is asked to follow a preceding aircraft by ATC [instructed to synchronize with the second vehicle, clearance received by traffic control system]) and the like."  Also, "A line 406 is displayed [present second graphical user interface on display] that connects the location of the host aircraft 402 and traffic 404 and indicates that both aircraft are travelling on the same taxiway. A signboard is also displayed instructing the host aircraft to trail traffic UAL4567 at a safe separation distance of 375 feet [synchronize with second vehicle].").  
16.	Regarding Claim 4, Kathirvel and Samuthirapandian remains as applied above in Claim 1, and further Kathirvel teaches the processing circuitry is configured to: determine a direction of travel of the second vehicle based on the traffic data (Kathirvel: [0030] "The data supplied from the TCAS 124 includes data [based on traffic data] representative of other aircraft in the vicinity, which may include, for example, speed, direction [determine direction of second vehicle], altitude, and altitude trend. In certain embodiments, the processor architecture 104, in response to the TCAS data, supplies appropriate display commands to the display element 106 such that a graphic representation of each aircraft [generate graphical representation of second vehicle] in the vicinity is displayed on the display element 106."); 
And generate the second graphical user interface including a graphical representation indicating the direction of travel of the second vehicle (Kathirvel: [0044] "Aircraft icons 512 on sign-board indicate whether the host aircraft 502 and the traffic are passing from opposite directions or travelling in the same direction [indicating direction of travel of second vehicle]. In this case, the icons 512 indicate that they are approaching from opposite directions.").  
17.	Regarding Claim 8, Kathirvel and Samuthirapandian remains as applied above in Claim 1, and further Kathirvel teaches the processing circuitry is configured to: determine a target spacing between the ownship vehicle and the second vehicle to synchronize with the second vehicle (Kathirvel: [0003] and [0039] "It is still further desirable to provide an intuitive representation of traffic against which safe separation distance can be determined and maintained without becoming a threat."  Also, "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance [target spacing between ownship and second vehicle] should be maintained [synchronize with second vehicle] to prevent the traffic from becoming a threat."); 
And generate the second graphical user interface including a graphical representation indicating the target spacing between the ownship vehicle and the second vehicle (Kathirvel: [0041] "The shadow may be graphically represented in a manner that indicates the level of proximity or threat to the host aircraft. For example, red could indicate that the distance between the traffic and the host aircraft is unsafe and amber might indicate that a safe separation margin has been reached [graphical representation indicating target spacing between ownship and second vehicle]. A cyan shadow might indicate that the separation distance is safe. In any event, the color will be chosen based on the threat level and will follow the color profile of existing traffic displays.").  
18.	Regarding Claim 9, Kathirvel and Samuthirapandian remains as applied above in Claim 1, and further Kathirvel teaches the processing circuitry is configured to present the second graphical user interface on a navigation display located in a cockpit of the ownship vehicle (Kathirvel: [0015], [0034], and [0047] "As depicted in FIG. 1, the user interface 102 [second graphical user interface is navigation display] may also be utilized to enable user interaction with the navigation computer 112, the flight management system, and/or other features and components of the aircraft."  Also, "The processor architecture 104 may receive the programmed flight plan data from the navigation computer 112 and cause the programmed flight plan, or at least portions thereof, to be displayed on the display element 106."  Also, "FIG. 8 is a flow chart that illustrates an exemplary embodiment of a method for rendering and displaying a dynamic airport moving map; i.e. displaying a dynamic synthetic view of an airport moving map on a flight deck display system, comprising receiving aircraft position data, receiving traffic data, filtering traffic based on a predetermined set of separation criteria to identify vital traffic, generating symbology graphically representative of vital traffic, generating symbology graphically representative of the host aircraft, and displaying the host aircraft and the vital traffic on a cockpit display [in cockpit of ownship vehicle].").  
19.	Regarding Claim 11, Kathirvel and Samuthirapandian remains as applied above in Claim 1, and further Samuthirapandian teaches the processing circuitry is configured to present the second graphical user interface on a pre-existing display in the ownship vehicle without any hardware modifications or software modifications to the pre- existing display (Samuthirapandian: [0037] "FIG. 12 is a flowchart 1200 of a method for graphically displaying symbology in accordance with an exemplary embodiment. In STEP 1202, the traffic information module 105 receives ADS-B data from the wireless receiver 112. This data then is used to render the aircraft symbology on the display (STEP 1204). The pilot may then utilize menu 208 to choose the associated traffic information type to be rendered on the on the display (STEP 1206). Alternatively, the pilot may select a graphical representation of an aircraft on the display (STEP 1208). In STEP 1210, the traffic information for either the individual aircraft (STEP 1208) or all aircraft within the display radius (STEP 1206) are graphically rendered on the display. This process is then repeated anytime the pilot wants to alter the data [without hardware/software modifications to pre-existing display] on the display.").  
20.	Regarding Claim 12, Kathirvel and Samuthirapandian remains as applied above in Claim 1, and further Kathirvel teaches the terrain awareness device is coupled to a communication management unit, and wherein the processing circuitry is configured to determine that the ownship vehicle has been instructed to synchronize with the second vehicle based on a clearance received by the communication management unit from a traffic control system (Kathirvel: [0035] and [0039] "The ATC datalink subsystem 113 [data received by communication management unit from traffic control system] is utilized to provide air traffic control data to the system 100, preferably in compliance with known standards and specifications. Using the ATC datalink subsystem 113, the processor architecture 104 can receive air traffic control data from ground-based air traffic controller stations and equipment. In turn, the system 100 can utilize such air traffic control data as needed."  Also, "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance should be maintained [based on clearance] to prevent the traffic from becoming a threat. The selection of traffic to be represented on the display [generate second graphical user interface] is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input (e.g., when the pilot is asked to follow a preceding aircraft by ATC [instructed to synchronize with the second vehicle, clearance received by traffic control system]) and the like.").  
21.	Regarding Claim 13, Kathirvel and Samuthirapandian remains as applied above in Claim 1, and further Kathirvel teaches the processing circuitry is configured to determine that the ownship vehicle has been instructed to synchronize with the second vehicle based on user input (Kathirvel: [0015] and [0039] "The user interface 102 is in operable communication with the processor architecture 104 and is configured to receive input from a user 130 (e.g., a pilot) and, in response to the user input, supply command signals to the processor architecture 104."  Also, "The selection of traffic to be represented on the display is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input [synchronize based on user input] (e.g., when the pilot is asked to follow a preceding aircraft by ATC) and the like.").  
22.	Regarding Claim 14, Kathirvel teaches a method comprising: determining, by processing circuitry onboard an ownship vehicle, a terrain feature… generating, by the processing circuitry, a first graphical user interface indicating the terrain feature (Kathirvel: [0017] and [0020] "The processor architecture 104 is in operable communication with the terrain database 108, the graphical airport features database 109, the navigation database 110, and the display element 106, and is coupled to receive various types of data, information, commands, signals, etc., from the various sensors, data sources, instruments, and subsystems described herein."  Also, "In certain embodiments, the processor architecture 104 is configured to respond to inertial data obtained by the onboard sensors 126 to selectively retrieve terrain data [determine terrain features] from the terrain database 108 or the terrain sensors 128... The processor architecture 104 can also supply appropriate display commands (e.g., image rendering display commands) to the display element 106, so that the retrieved terrain, navigation, and graphical features data are appropriately displayed [indicating terrain feature] on the display element 106 [first graphical user interface].");  
Presenting, by the processing circuitry, the first graphical user interface on a display onboard the ownship vehicle; receiving, by the processing circuitry, traffic data from a traffic device; determining, by the processing circuitry, a location of a second vehicle based on the traffic data (Kathirvel: [0014], [0023], and [0037] "For example, the processor architecture 104 may cooperate with one or more of the following components, features, data sources, and subsystems, without limitation: one or more terrain databases 108 [memory to store location of terrain feature]; one or more graphical airport feature databases 109; one or more navigation databases 110..."  Also, "The data in the terrain database 108 can be pre-loaded by external data sources or provided in real-time by the terrain sensors 128. The terrain sensors 128 provide real-time terrain data to the processor architecture 104 and/or the terrain database 108."  Also, "In addition, wireless transceiver 124 may receive Automatic Dependent Surveillance-Broadcast (ADS-B) data and Traffic Collision Avoidance System (TCAS) from neighboring aircraft. TIS-B data, ADS-B data, and TCAS data and other such external source data is preferably formatted to include air traffic state vector information, which may be utilized to determine a neighboring aircraft's current position [receive traffic data from traffic device, determine location of second vehicle].");
Determining, by the processing circuitry, that the ownship vehicle has been instructed to synchronize with a second vehicle; generating, by the processing circuitry, a second graphical user interface indicating that the ownship vehicle has been instructed to synchronize with the second vehicle; and presenting, by the processing circuitry, the second graphical user interface on the display (Kathirvel: [0039] and [0043] "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance should be maintained to prevent the traffic from becoming a threat. The selection of traffic to be represented on the display [generate second graphical user interface] is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input (e.g., when the pilot is asked to follow a preceding aircraft by ATC [instructed to synchronize with the second vehicle]) and the like."  Also, "A line 406 is displayed [present second graphical user interface on display] that connects the location of the host aircraft 402 and traffic 404 and indicates that both aircraft are travelling on the same taxiway. A signboard is also displayed instructing the host aircraft to trail traffic UAL4567 at a safe separation distance of 375 feet [synchronize with second vehicle].").  
Kathirvel fails to explicitly teach determining, by processing circuitry onboard an ownship vehicle, a terrain feature in a travel path of the ownship vehicle.  However, Kathirvel does teach that is possible to display the retrieved terrain on the display. Therefore, if a terrain feature is retrieved and displayed, then it can be determined if a terrain feature is in a travel path of the ownship vehicle (Kathirvel: [0020] and [0030] "In certain embodiments, the processor architecture 104 is configured to respond to inertial data obtained by the onboard sensors 126 to selectively retrieve terrain data from the terrain database 108 or the terrain sensors 128... The processor architecture 104 can also supply appropriate display commands (e.g., image rendering display commands) to the display element 106, so that the retrieved terrain, navigation, and graphical features data are appropriately displayed [first graphical representation indicating terrain feature] on the display element 106 [first graphical user interface]."  Also, "The TAWS 122 supplies data representative of the location of terrain that may be a threat to the aircraft. The processor architecture 104, in response to the TAWS data, preferably supplies appropriate display commands to the display element 106 such that the potential threat terrain is displayed [representation indicating terrain feature in travel path of ownship vehicle] in various colors depending on the level of threat. For example, red is used for warnings (immediate danger), yellow is used for cautions (possible danger), and green is used for terrain that is not a threat.").
	Additionally, in the same field of endeavor, Samuthirapandian teaches determining, by processing circuitry onboard an ownship vehicle, a terrain feature in a travel path of the ownship vehicle; generating, by the processing circuitry, a first graphical user interface indicating the terrain feature (Samuthirapandian: [0027], [0028], and [0036] "In this regard, the database 116 may comprise an Operating Company Symbology database, a waypoint database, required navigation performance (RNP) database, terrain database [determine terrain features], a weather database, a flight plan database [features in travel path of ownship], an obstacle database, a navigational database, a geopolitical database, a terminal airspace database, a special use airspace database, or other information for rendering and/or displaying content on the display device 102, as described below."  Also, "The menu system 202 allows the pilot to display only desired information, including but not limited to terrain, airways, traffic, and etc. By only displaying desired information, the display screen will be less cluttered, thus permitting easy interpretation of the displayed data."  Also, "Also, in each of these figures a terrain map has been render on the display [first graphical user interface indicating terrain feature in a travel path of ownship] instead of the blank background that was shown in FIGS. 2-7. The terrain map may help the pilot locate points of interest or visual reference points, to help orientate the pilot." Note that Figures 10 and 11 indicate the terrain features in the travel path of the ownship vehicle.);
	And determining, by the processing circuitry, that the ownship vehicle has been instructed to synchronize with a second vehicle; generating, by the processing circuitry, a second graphical user interface indicating that the ownship vehicle has been instructed to synchronize with the second vehicle; and presenting, by the processing circuitry, the second graphical user interface on the display (Samuthirapandian: [0030] and [0036] "This information enables the pilot to differentiate between different aircraft symbology [generate second graphical user interface]. It may then be utilized by the pilot to locate the neighboring aircraft of interest. For example, the pilot is instructed to follow another aircraft [instruction to synchronize with second vehicle] to prepare for landing. The pilot may locate the position of the aircraft on the display [indication to synchronize with second vehicle] in order to efficiently determine when the aircraft of interest will be in the pilot's viewable range. This reduces the workload of the pilot during times of high stress, such as takeoff and landings."  Also, "FIGS. 10 and 11 are exemplary illustrations of graphical displays comprising aircraft symbology 1002 and 1102 [present second graphical user interface on display] and their associated Operating Company Symbology 1004 and 1104, respectively.").
Kathirvel and Samuthirapandian are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kathirvel to incorporate the teachings of Samuthirapandian to determine and display terrain in the travel path of the ownship vehicle because it provides the benefit of increased awareness for the flight crew in order to avoid obstacles such as terrain and other vehicles.
23.	Regarding Claim 15, Kathirvel and Samuthirapandian remains as applied above in Claim 14, and further Kathirvel teaches generating the second graphical user interface comprising: a first graphical representation indicating the terrain feature (Kathirvel: [0020] and [0030] "In certain embodiments, the processor architecture 104 is configured to respond to inertial data obtained by the onboard sensors 126 to selectively retrieve terrain data from the terrain database 108 or the terrain sensors 128... The processor architecture 104 can also supply appropriate display commands (e.g., image rendering display commands) to the display element 106, so that the retrieved terrain, navigation, and graphical features data are appropriately displayed [first graphical representation indicating terrain feature] on the display element 106 [first graphical user interface]."  Also, "The TAWS 122 supplies data representative of the location of terrain that may be a threat to the aircraft. The processor architecture 104, in response to the TAWS data, preferably supplies appropriate display commands to the display element 106 such that the potential threat terrain is displayed [representation indicating terrain feature] in various colors depending on the level of threat. For example, red is used for warnings (immediate danger), yellow is used for cautions (possible danger), and green is used for terrain that is not a threat.");  
And a second graphical representation indicating that the ownship vehicle has been instructed to synchronize with the second vehicle (Kathirvel: [0039] and [0043] "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance should be maintained to prevent the traffic from becoming a threat. The selection of traffic to be represented on the display [generate second graphical user interface] is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input (e.g., when the pilot is asked to follow a preceding aircraft by ATC [instructed to synchronize with the second vehicle]) and the like."  Also, "A line 406 is displayed [present second graphical user interface on display] that connects the location of the host aircraft 402 and traffic 404 and indicates that both aircraft are travelling on the same taxiway. A signboard is also displayed instructing the host aircraft to trail traffic UAL4567 at a safe separation distance of 375 feet [synchronize with second vehicle].").  
24.	Regarding Claim 16, Kathirvel and Samuthirapandian remains as applied above in Claim 14, and further Kathirvel teaches determining that the ownship vehicle has been instructed to synchronize with the second vehicle based on a clearance received by the ownship vehicle from a traffic control system; and generating the second graphical user interface including a graphical representation indicating that the ownship vehicle has been instructed to follow the second vehicle (Kathirvel: [0039] and [0043] "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance should be maintained [based on clearance] to prevent the traffic from becoming a threat. The selection of traffic to be represented on the display [generate second graphical user interface] is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input (e.g., when the pilot is asked to follow a preceding aircraft by ATC [instructed to synchronize with the second vehicle, clearance received by traffic control system]) and the like."  Also, "A line 406 is displayed [present second graphical user interface on display] that connects the location of the host aircraft 402 and traffic 404 and indicates that both aircraft are travelling on the same taxiway. A signboard is also displayed instructing the host aircraft to trail traffic UAL4567 at a safe separation distance of 375 feet [synchronize with second vehicle].").  
25.	Regarding Claim 17, Kathirvel teaches a radar device configured to mount on an ownship vehicle, the radar device comprising (Kathirvel: [0001] "Embodiments of the subject matter described herein relate generally to avionics systems such as flight display systems and, more particularly, to a flight deck display system [radar device on ownship] and method for generating a dynamic synthetic display of a three-dimensional (3D) airport moving map (AMM)."): 
Processing circuitry configured to determine an object… and present, on a display, a first graphical user interface indicating the object (Kathirvel: [0017] and [0020] "The processor architecture 104 is in operable communication with the terrain database 108, the graphical airport features database 109, the navigation database 110, and the display element 106, and is coupled to receive various types of data, information, commands, signals, etc., from the various sensors, data sources, instruments, and subsystems described herein."  Also, "In certain embodiments, the processor architecture 104 is configured to respond to inertial data obtained by the onboard sensors 126 to selectively retrieve terrain data [determine object as terrain features] from the terrain database 108 or the terrain sensors 128... The processor architecture 104 can also supply appropriate display commands (e.g., image rendering display commands) to the display element 106, so that the retrieved terrain, navigation, and graphical features data are appropriately displayed [indicating object as terrain feature] on the display element 106 [first graphical user interface].");
And a memory configured to store a location of the object, wherein the radar device is configured to receive traffic data from a traffic device, and wherein the processing circuitry is configured to: determine a location of a second vehicle based on the traffic data (Kathirvel: [0014], [0023], and [0037] "For example, the processor architecture 104 may cooperate with one or more of the following components, features, data sources, and subsystems, without limitation: one or more terrain databases 108 [memory to store location of terrain feature]; one or more graphical airport feature databases 109; one or more navigation databases 110..."  Also, "The data in the terrain database 108 can be pre-loaded by external data sources or provided in real-time by the terrain sensors 128. The terrain sensors 128 provide real-time terrain data to the processor architecture 104 and/or the terrain database 108."  Also, "In addition, wireless transceiver 124 may receive Automatic Dependent Surveillance-Broadcast (ADS-B) data and Traffic Collision Avoidance System (TCAS) from neighboring aircraft. TIS-B data, ADS-B data, and TCAS data and other such external source data is preferably formatted to include air traffic state vector information, which may be utilized to determine a neighboring aircraft's current position [receive traffic data from traffic device, determine location of second vehicle].");
Determine that the ownship vehicle has been instructed to synchronize with a second vehicle; generate a second graphical user interface indicating that the ownship vehicle has been instructed to synchronize with the second vehicle; and present the second graphical user interface on the display (Kathirvel: [0039] and [0043] "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance should be maintained to prevent the traffic from becoming a threat. The selection of traffic to be represented on the display [generate second graphical user interface] is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input (e.g., when the pilot is asked to follow a preceding aircraft by ATC [instructed to synchronize with the second vehicle]) and the like."  Also, "A line 406 is displayed [present second graphical user interface on display] that connects the location of the host aircraft 402 and traffic 404 and indicates that both aircraft are travelling on the same taxiway. A signboard is also displayed instructing the host aircraft to trail traffic UAL4567 at a safe separation distance of 375 feet [synchronize with second vehicle].").  
	Kathirvel fails to explicitly teach processing circuitry configured to determine an object in a travel path of the ownship vehicle. However, Kathirvel does teach that is possible to display the retrieved terrain on the display. Therefore, if an object that can be a terrain feature is retrieved and displayed, then it can be determined if a terrain feature is in a travel path of the ownship vehicle (Kathirvel: [0020] and [0030] "In certain embodiments, the processor architecture 104 is configured to respond to inertial data obtained by the onboard sensors 126 to selectively retrieve terrain data from the terrain database 108 or the terrain sensors 128... The processor architecture 104 can also supply appropriate display commands (e.g., image rendering display commands) to the display element 106, so that the retrieved terrain, navigation, and graphical features data are appropriately displayed [first graphical representation indicating object as terrain feature] on the display element 106 [first graphical user interface]."  Also, "The TAWS 122 supplies data representative of the location of terrain that may be a threat to the aircraft. The processor architecture 104, in response to the TAWS data, preferably supplies appropriate display commands to the display element 106 such that the potential threat terrain is displayed [representation indicating object as terrain feature in travel path of ownship vehicle] in various colors depending on the level of threat. For example, red is used for warnings (immediate danger), yellow is used for cautions (possible danger), and green is used for terrain that is not a threat.").
Additionally, in the same field of endeavor, Samuthirapandian teaches processing circuitry configured to determine an object in a travel path of the ownship vehicle; and present, on a display, a first graphical user interface indicating the object (Samuthirapandian: [0027], [0028], and [0036] "In this regard, the database 116 may comprise an Operating Company Symbology database, a waypoint database, required navigation performance (RNP) database, terrain database [determine terrain features], a weather database, a flight plan database [features in travel path of ownship], an obstacle database, a navigational database, a geopolitical database, a terminal airspace database, a special use airspace database, or other information for rendering and/or displaying content on the display device 102, as described below."  Also, "The menu system 202 allows the pilot to display only desired information, including but not limited to terrain, airways, traffic, and etc. By only displaying desired information, the display screen will be less cluttered, thus permitting easy interpretation of the displayed data."  Also, "Also, in each of these figures a terrain map has been render on the display [first graphical user interface indicating terrain feature in a travel path of ownship] instead of the blank background that was shown in FIGS. 2-7. The terrain map may help the pilot locate points of interest or visual reference points, to help orientate the pilot." Note that Figures 10 and 11 indicate the terrain features in the travel path of the ownship vehicle.);
And determine that the ownship vehicle has been instructed to synchronize with a second vehicle; generate a second graphical user interface indicating that the ownship vehicle has been instructed to synchronize with the second vehicle; and present the second graphical user interface on the display (Samuthirapandian: [0030] and [0036] "This information enables the pilot to differentiate between different aircraft symbology [generate second graphical user interface]. It may then be utilized by the pilot to locate the neighboring aircraft of interest. For example, the pilot is instructed to follow another aircraft [instruction to synchronize with second vehicle] to prepare for landing. The pilot may locate the position of the aircraft on the display [indication to synchronize with second vehicle] in order to efficiently determine when the aircraft of interest will be in the pilot's viewable range. This reduces the workload of the pilot during times of high stress, such as takeoff and landings."  Also, "FIGS. 10 and 11 are exemplary illustrations of graphical displays comprising aircraft symbology 1002 and 1102 [present second graphical user interface on display] and their associated Operating Company Symbology 1004 and 1104, respectively.").
Kathirvel and Samuthirapandian are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kathirvel to incorporate the teachings of Samuthirapandian to determine and display terrain in the travel path of the ownship vehicle because it provides the benefit of increased awareness for the flight crew in order to avoid obstacles such as terrain and other vehicles.
26.	Regarding Claim 18, Kathirvel and Samuthirapandian remains as applied above in Claim 17, and further Kathirvel teaches the processing circuitry is configured to generate the second graphical user interface comprising: a first graphical representation indicating the terrain feature (Kathirvel: [0020] and [0030] "In certain embodiments, the processor architecture 104 is configured to respond to inertial data obtained by the onboard sensors 126 to selectively retrieve terrain data from the terrain database 108 or the terrain sensors 128... The processor architecture 104 can also supply appropriate display commands (e.g., image rendering display commands) to the display element 106, so that the retrieved terrain, navigation, and graphical features data are appropriately displayed [first graphical representation indicating object as terrain feature] on the display element 106 [first graphical user interface]."  Also, "The TAWS 122 supplies data representative of the location of terrain that may be a threat to the aircraft. The processor architecture 104, in response to the TAWS data, preferably supplies appropriate display commands to the display element 106 such that the potential threat terrain is displayed [representation indicating object as terrain feature] in various colors depending on the level of threat. For example, red is used for warnings (immediate danger), yellow is used for cautions (possible danger), and green is used for terrain that is not a threat.");
And a second graphical representation indicating that the ownship vehicle has been instructed to synchronize with the second vehicle  (Kathirvel: [0039] and [0043] "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance should be maintained to prevent the traffic from becoming a threat. The selection of traffic to be represented on the display [generate second graphical user interface] is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input (e.g., when the pilot is asked to follow a preceding aircraft by ATC [instructed to synchronize with the second vehicle]) and the like."  Also, "A line 406 is displayed [present second graphical user interface on display] that connects the location of the host aircraft 402 and traffic 404 and indicates that both aircraft are travelling on the same taxiway. A signboard is also displayed instructing the host aircraft to trail traffic UAL4567 at a safe separation distance of 375 feet [synchronize with second vehicle].").  
27.	Regarding Claim 19, Kathirvel and Samuthirapandian remains as applied above in Claim 17, and further Kathirvel teaches the processing circuitry is configured to: determine that the ownship vehicle has been instructed to synchronize with the second vehicle based on a clearance received by the ownship vehicle from a traffic control system; and generate the second graphical user interface including a graphical representation indicating that the ownship vehicle has been instructed to follow the second vehicle (Kathirvel: [0039] and [0043] "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance should be maintained [based on clearance] to prevent the traffic from becoming a threat. The selection of traffic to be represented on the display [generate second graphical user interface] is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input (e.g., when the pilot is asked to follow a preceding aircraft by ATC [instructed to synchronize with the second vehicle, clearance received by traffic control system]) and the like."  Also, "A line 406 is displayed [present second graphical user interface on display] that connects the location of the host aircraft 402 and traffic 404 and indicates that both aircraft are travelling on the same taxiway. A signboard is also displayed instructing the host aircraft to trail traffic UAL4567 at a safe separation distance of 375 feet [synchronize with second vehicle].").   
28.	Regarding Claim 20, Kathirvel and Samuthirapandian remains as applied above in Claim 17, and further Kathirvel teaches the radar device is coupled to a communication management unit, and wherein the processing circuitry is configured to determine that the ownship vehicle has been instructed to synchronize with the second vehicle based on a clearance received by the communication management unit from a traffic control system (Kathirvel: [0035] and [0039] "The ATC datalink subsystem 113 [data received by communication management unit from traffic control system] is utilized to provide air traffic control data to the system 100, preferably in compliance with known standards and specifications. Using the ATC datalink subsystem 113, the processor architecture 104 can receive air traffic control data from ground-based air traffic controller stations and equipment. In turn, the system 100 can utilize such air traffic control data as needed."  Also, "In accordance with this embodiment, the problem of loss of separation between a potential threat and a host aircraft is addressed by employing an intuitive representation of the traffic against which a safe separation distance should be maintained [based on clearance] to prevent the traffic from becoming a threat. The selection of traffic to be represented on the display [generate second graphical user interface] is based on criteria such as preceding traffic, crossing traffic near intersections, parallel traffic having large wing spans, traffic with high exhaust, pilot selectable input (e.g., when the pilot is asked to follow a preceding aircraft by ATC [instructed to synchronize with the second vehicle, clearance received by traffic control system]) and the like.").  
29.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kathirvel (US 20160063869 A1), in view of Samuthirapandian (US 20140368356 A1), and in further view of Barber (US 20200339275 A1).
30.	Regarding Claim 5, Kathirvel and Samuthirapandian remains as applied above in Claim 1.
	Kathirvel and Samuthirapandian fails to explicitly teach the processing circuitry is configured to: determine a target speed for the ownship vehicle based on the traffic data; and generate the second graphical user interface including a graphical representation indicating the target speed for the ownship vehicle. 
	However, in the same field of endeavor, Barber teaches the processing circuitry is configured to: determine a target speed for the ownship vehicle based on the traffic data (Barber: [0039] "In some embodiments, the processor 112 may be configured to execute a FIM application configured to manage IM operations for ATC assigned time or distance spacing intervals, for the aircraft 100 to maintain relative to a designated target aircraft [based on traffic data]. For example, execution of the FIM application may manage an IM speed range, an IM speed upper limit, an IM speed lower limit, an IM speed target [determine target speed of ownship], a current speed, an acceleration trend, and/or a deceleration trend.");
And generate the second graphical user interface including a graphical representation indicating the target speed for the ownship vehicle (Barber: [0039] "Additionally, the processor 112 may be configured to generate a speed performance monitor GUI [generate second graphical user interface] (e.g., based at least on ADS-B In data associated with ADS-B traffic information from other aircraft in a vicinity of an aircraft), wherein the speed performance monitor GUI depicts FIM information [graphical representation indicating target speed for ownship]." Note that Figures 4-6 display the target speed representations that can be displayed on the GUI.). 
Kathirvel, Samuthirapandian, and Barber are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kathirvel and Samuthirapandian to incorporate the teachings of Barber to determine and display a target speed of the ownship because it provides the benefit of increasing awareness and safety for the pilots to ensure a safe following distance from another aircraft is maintained. 
31.	Regarding Claim 6, Kathirvel, Samuthirapandian, and Barber remains as applied above in Claim 5, and further, Barber teaches the processing circuitry is configured to: determine, based on the traffic data, a target speed for the ownship vehicle to maintain a desired spacing with the second vehicle (Barber: [0039] "In some embodiments, the processor 112 may be configured to execute a FIM application configured to manage IM operations for ATC assigned time or distance spacing intervals [maintain a desired spacing with second vehicle], for the aircraft 100 to maintain relative to a designated target aircraft [based on traffic data]. For example, execution of the FIM application may manage an IM speed range, an IM speed upper limit, an IM speed lower limit, an IM speed target [determine target speed], a current speed, an acceleration trend, and/or a deceleration trend."); 
Determine, based on the traffic data, whether the target speed is greater than, equal to, or less than an actual speed of the ownship vehicle; and generate the second graphical user interface including a graphical representation indicating whether the target speed is greater than, equal to, or less than an actual speed of the ownship vehicle (Barber: [0045] and [0046] "The IM speed target indicator 402 depicting an IM speed target may provide the flight crew with instantaneous Situation Awareness of how the IM speed target relates to the current operational airspeed range of the aircraft 100. The IM speed target indicator 402 may reside at least partially within the IM speed range indicator 406. For example, the IM speed target indicator 402 may include a circular portion (e.g., a target-shaped portion) residing within the IM speed range indicator 406, a chevron portion residing outside of the IM speed range indicator 406, and a line from the circular portion extending through a vertex of the chevron portion. When the current speed matches the target speed, a portion of the current speed indicator 410 may align with the chevron portion of the IM speed target indicator 402 [generate indication target speed is equal to actual speed of ownship vehicle]."  Also, "The current speed indicator 410 may depict the aircraft's 100 current speed in relation to the operational airspeed range. The difference in vertical position between the current speed indicator 410 and the line and vertex of the chevron portion of the IM speed target indicator 402 chevron portion indicates the current speed delta (difference between current aircraft speed and the target speed) [determine whether target speed is greater than, equal to, or less than actual speed]." Note that a skilled practitioner would recognize if the target speed indicator is above the current speed indicator, the target speed is greater than the actual speed. Also, if the target speed indicator is below the current speed indicator, the target speed is less than the actual speed.).  
32.	Regarding Claim 7, Kathirvel and Samuthirapandian remains as applied above in Claim 1, and further, Kathirvel teaches processing circuitry is further configured to cause an audio device to output a verbal command… (Kathirvel: [0014] and [0020] "Turning now to the drawings, FIG. 1 depicts an exemplary flight deck display system 100 (suitable for a vehicle such as an aircraft) that generally includes, without limitation: a user interface 102; a processor architecture 104 coupled to the user interface 102; an aural annunciator 105 [audio device to output verbal commands]; and a display element 106 coupled to the processor architecture 104."  Also, "Processor architecture 104 also provides appropriate commands to aural annunciator 105 (e.g. aural alert generating commands [output verbal commands] including those related to runway and taxiway alerts).")
	Kathirvel fails to explicitly teach indicating: the target speed; a change in the target speed; or whether the target speed is greater than, equal to, or less than an actual speed of the ownship vehicle.  
	However, in the same field of endeavor, Barber teaches indicating: the target speed; a change in the target speed; or whether the target speed is greater than, equal to, or less than an actual speed of the ownship vehicle (Barber: [0045] "The IM speed target indicator 402 depicting an IM speed target may provide the flight crew with instantaneous Situation Awareness of how the IM speed target relates to the current operational airspeed range of the aircraft 100. The IM speed target indicator 402 may reside at least partially within the IM speed range indicator 406. For example, the IM speed target indicator 402 may include a circular portion (e.g., a target-shaped portion) residing within the IM speed range indicator 406, a chevron portion residing outside of the IM speed range indicator 406, and a line from the circular portion extending through a vertex of the chevron portion. When the current speed matches the target speed, a portion of the current speed indicator 410 may align with the chevron portion of the IM speed target indicator 402. In some embodiments, at least a portion of the IM speed target indicator 402 flashes or changes color when a speed target value changes [output command indicating change in target speed]." Note that it is known in the art to present audio commands along with visual commands to increase the attention of the operator.).
Kathirvel, Samuthirapandian, and Barber are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kathirvel and Samuthirapandian to incorporate the teachings of Barber to determine, display, and output audio for target speed data of the ownship because it provides the benefit of increasing awareness and safety for the pilots to ensure a safe following distance from another aircraft is maintained. Providing visual and audio alerts provides the benefit of increasing the pilots’ awareness using multiple senses.
33.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kathirvel (US 20160063869 A1), in view of Samuthirapandian (US 20140368356 A1), and in further view of Glover (US 6092009 A).
34.	Regarding Claim 10, Kathirvel and Samuthirapandian remains as applied above in Claim 1.
	Kathirvel and Samuthirapandian fails to explicitly teach the processing circuitry is configured to present the second graphical user interface on the display via an ARINC-708 bus or via an ARINC-453 bus.  
	However, in the same field of endeavor, Glover teaches the processing circuitry is configured to present the second graphical user interface on the display via an ARINC-708 bus or via an ARINC-453 bus (Glover: [Column 21, Lines 65-67; Column 22, Lines 1-4] "In particular, the terrain data is converted to a weather radar format in accordance with the standard ARINC 708/453 for digital buses on civil aircraft. The terrain data, masked as weather data, can then be easily displayed on an existing navigational or a dedicated weather radar display that conforms with the ARINC 708/453 serial interface standard.").  
Kathirvel, Samuthirapandian, and Glover are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kathirvel and Samuthirapandian to incorporate the teachings of Glover to display data on the interface using an ARINC-708 or ARINC-453 bus because it provides the benefit of displaying terrain data to increase the awareness of the pilots’ outside surroundings.

Prior Art
35.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
He (US 20130204523 A1)
Hosamani (US 20190213890 A1)
Gunn (US 20200166374 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663